Title: From John Adams to Edmé Jacques Genet, 9 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      Dear Sir
      Paris May 9. 1780
     
     I thank you for your Note of yesterday and the Papers inclosed. The Proposals for a general Pacification, by the Dean of Gloucester, whether they were written by him, or another, were probably intended to feel the pulse, of France, or Spain, or America, nay it is not impossible that they might be intended to Sound, So inconsiderable a Portion of Existence as Mr. John Adams: but it must be Something rather more plausibly written: Something a little more consonant to Reason, and to common Sense, which will draw out of Mr. Adams, his sentiments on the great Work of Pacification, if ever he should enter into any detail upon this subject, before general Conferences take place, which he at present believes he shall not do.
     Concealing however my Name, you may take these few observations upon these Proposals.
     1. England may be heartily sick of the imprudent Part she has taken. This Point I shall not dispute with the Dean of Gloucester. Yet I wish she would give some better proofs of it, than she has done, hitherto. But of America, I can Speak with Confidence and Certainty, and So far from being Sick of the part they have taken, they look upon the past Madness of Great Britain, which has compelled them to overcome all the Prejudices, and weak Passions, which heretofore bound them to her, and to become independant as the greatest Blessing which Providence, ever bestowed upon them from the first Plantation in the new World. They look upon it, that a Council of the wisest statesmen and Legislators, consulting together on the best means of rendering America, happy, free, and great, could not have discovered and digested a system so perfectly adapted to that End, as the one which the folly and Wickedness of Britain has contrived for them. They not only See and feel, and rejoice in the glorious Amelioration of their Forms of Government, but in the Improvement of their Agriculture, and their Manufactures, and in the discovery that all the Omnipotence of British Talents, has not been able to prevent their Commerce, which is opening and extending every year, as their Population is increasing in the Midst of the War.
     To suppose that France is Sick of the War the Part she has taken is to suppose her to be sick of that Conduct which has procured her more Respect and Consideration in Europe than any step she ever took. It is to suppose her sick of that system which enabled her to negotiate the Peace between Russia and the Ottoman Port, as well as the Peace of Teschen: that system which has enabled her to unite in sentiment and affection all the maritime Powers, even the United Provinces, in her favour and against England. It is to suppose her sick of that system, which has broke off, from her rival and natural Ennemy, the most solid Part of his Strength. A strength that had become So terrible to France and would soon have been So fatal to her. I dont mean to enlarge.
     As to the Propositions themselves it would be wasting time to consider them. Of all the malicious Plans of the English against America, none has ever been more so than this. Tis calculated only to make America the Sport of Britain, in future, to put it in her Power, to be forever fomenting Quarrells and Wars. And I am well persuaded, that America, would sooner vote for a ThirtyThousand hundred Years War.
     I may be thought, again too sanguine. I have been too sanguine these twenty Years, constantly too Sanguine: yet eternally right.
     
      Adieu
      John Adams
     
     
      I dont see Captain Waters’s Engagement yet in any other of the Papers. I would have sent it to England and Holland for Publication, if I had known it could not be printed here.
     
    